[Cite as State v. Zahn, 2021-Ohio-267.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                SENECA COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 13-20-08

        v.

TABITHA P. ZAHN,                                          OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Seneca County Common Pleas Court
                            Trial Court No. 19 CR 0091

                                      Judgment Affirmed

                            Date of Decision: February 1, 2021




APPEARANCES:

        John M. Kahler, II for Appellant

        Angela M. Boes for Appellee
Case No. 13-20-08


PRESTON, J.

       {¶1} Defendant-appellant, Tabitha P. Zahn (“Zahn”), appeals the March 26,

2020 judgment of sentence of the Seneca County Court of Common Pleas. For the

reasons that follow, we affirm.

       {¶2} This case arises from several alleged sexual encounters in May 2017

and February 2018 between Zahn and a minor child.

       {¶3} On May 9, 2019, the Seneca County Grand Jury indicted Zahn on seven

counts: Counts One, Two, and Three of sexual battery in violation of R.C.

2907.03(A)(1), (B), third-degree felonies; Counts Four through Six of unlawful

sexual conduct with a minor in violation of R.C. 2907.04(A), (B)(1), fourth-degree

felonies; and Count Seven of sexual battery in violation of R.C. 2907.03(A)(7), (B),

a third-degree felony. (Doc. Nos. 1, 5, 6). On June 19, 2019, Zahn appeared for

arraignment and pleaded not guilty to the counts in the indictment. (Doc. No. 16).

       {¶4} On June 28, 2019, Zahn filed a motion to suppress evidence. (Doc. No.

20). Specifically, Zahn sought the suppression of any and all evidence obtained by

Detective Sergeant Kevin Reinbolt (“Detective Sergeant Reinbolt”) during the

course of his investigation, including Zahn’s admission that she engaged in sexual

conduct with the minor victim. (Id.). On August 12, 2019, the State filed its

memorandum in opposition to Zahn’s motion to suppress evidence. (Doc. No. 24).

That same day, a hearing was held on Zahn’s motion to suppress evidence. (Doc.


                                        -2-
Case No. 13-20-08


No. 26). On February 14, 2020, the trial court denied Zahn’s motion to suppress

evidence. (Id.).

       {¶5} On March 11, 2020, Zahn filed a motion to dismiss the indictment for

a violation of her right to a speedy trial. (Doc. No. 28). In her motion, Zahn argued

that the 186 days that elapsed between the hearing on her motion to suppress

evidence and the trial court’s decision on that motion was unreasonable and

constituted a violation of her right to a speedy trial. (Id.). On March 19, 2020, the

State filed its opposition to Zahn’s motion to dismiss the indictment. (Doc. No. 37).

That same day, a hearing was held on the motion. (Doc. No. 39). At the conclusion

of the hearing, the trial court denied the motion. (Id.); (Mar. 19, 2020 Tr. at 16-17).

       {¶6} Pursuant to a negotiated plea agreement, on March 25, 2020, Zahn

pleaded no contest to Counts Four, Five, and Six of the indictment. (Doc. Nos. 42,

44). In exchange, the State agreed to recommend dismissal of Counts One, Two,

Three, and Seven of the indictment. (Doc. Nos. 40, 42, 43, 44). The trial court

accepted Zahn’s no contest pleas and found her guilty. (Doc. No. 44). (See Doc.

No. 42). In addition, the trial court dismissed Counts One, Two, Three, and Seven

of the indictment. (Doc. No. 43). (See Doc. No. 44).

       {¶7} That same day, the trial court sentenced Zahn to 17 months in prison as

to Count Four, 17 months in prison as to Count Five, and 17 months in prison as to

Count Six. (Doc. No. 45). The trial court further ordered for the sentences to be


                                         -3-
Case No. 13-20-08


served consecutively to each other for an aggregate term of 51 months’

imprisonment. (Id.). The trial court filed its judgment entry of sentence on March

26, 2020. (Id.).

       {¶8} On April 21, 2020, Zahn filed a notice of appeal. (Doc. No. 49). She

raises one assignment of error for our review.

                                 Assignment of Error

       The trial court erred in overruling Appellant’s motion to
       discharge for delay in right to speed [sic] trial.

       {¶9} In her assignment of error, Zahn argues that the trial court erred by

denying her motion to dismiss the indictment for a violation of her right to a speedy

trial. Specifically, Zahn argues that even providing for a reasonable delay for the

trial court to consider her motion to suppress evidence, the trial court violated her

right to a speedy trial and should have granted her motion to dismiss the indictment

for a violation of her right to a speedy trial.

       {¶10} “‘A speedy trial claim involves a mixed question of law and fact for

purposes of appellate review.’” State v. Gartrell, 3d Dist. Marion No. 9-14-02,

2014-Ohio-5203, ¶ 104, quoting State v. Hansen, 3d Dist. Seneca No. 13-12-42,

2013-Ohio-1735, ¶ 20, citing State v. Masters, 172 Ohio App.3d 666, 2007-Ohio-

4229, ¶ 11 (3d Dist.). “‘Accordingly, a reviewing court must give due deference to

the trial court’s findings of fact if they are supported by competent, credible



                                           -4-
Case No. 13-20-08


evidence but will independently review whether the trial court correctly applied the

law to the facts of the case.’” Id., quoting Hansen at ¶ 20, citing Masters at ¶ 11.

       {¶11} “‘An accused is guaranteed the constitutional right to a speedy trial

pursuant to the Sixth and Fourteenth Amendments of the United States Constitution

and Ohio Constitution, Article I, Section 10.’” State v. Dahms, 3d Dist. Seneca No.

13-16-16, 2017-Ohio-4221, ¶ 102, quoting State v. Ferguson, 10th Dist. Franklin

No. 16AP-307, 2016-Ohio-8537, ¶ 12, citing State v. Taylor, 98 Ohio St.3d 27,

2002-Ohio-7017, ¶ 32. “In Ohio, the right to a speedy trial is implemented by

statutes that impose a duty on the state to bring the defendant to trial within a

specified time.” State v. Melampy, 12th Dist. Brown No. CA2007-04-008, 2008-

Ohio-5838, ¶ 9, citing Cleveland v. Sheldon, 8th Dist. Cuyahoga No. 82319, 2003-

Ohio-6331, ¶ 16.

       {¶12} Ohio’s “general” speedy-trial statutes are contained in R.C. 2945.71

et seq. “R.C. 2945.71 provides the timeframe for a defendant’s right to a speedy

trial based on the level of the offense.” State v. Matland, 7th Dist. Mahoning No.

09-MA-115, 2010-Ohio-6585, ¶ 19.        Here, Zahn was charged with violations of

R.C. 2907.03(A)(1), (B), 2907.03(A)(7), (B), and 2907.04(A), (B)(1), which are

third-degree and fourth-degree felonies. R.C. 2945.71 provides that “[a] person

against whom a charge of felony is pending * * * [s]hall be brought to trial within

two hundred seventy days after the person’s arrest.” R.C. 2945.71(C)(2). This 270-


                                         -5-
Case No. 13-20-08


day period may be extended for one or more of the reasons listed in R.C.

2945.72(A)-(I). Absent any such extension, failure to bring a defendant to trial

within the 270-day period subjects the case to dismissal upon motion of the

defendant. R.C. 2945.73(B). “When an accused is discharged pursuant to [R.C.

2945.73(B)] * * *, such discharge is a bar to any further criminal proceedings

against [the defendant] based on the same conduct.” R.C. 2945.73(D). “The

provisions of R.C. 2945.71 et seq. * * * are mandatory and must be strictly complied

with by the trial court.” State v. Smith, 140 Ohio App.3d 81, 86 (3d Dist.2000),

citing State v. Cloud, 122 Ohio App.3d 626 (2d Dist.1997) and State v. Pudlock, 44

Ohio St.2d 104 (1975).

       {¶13} “R.C. 2945.72 allows for an extension of the time that the accused

must be brought to trial under certain circumstances.” State v. Taylor, 3d Dist. Allen

No. 1-13-46, 2014-Ohio-1793, ¶ 29. Excluded from the speedy-trial calculation is

“[a]ny period of delay necessitated by reason of a plea in bar or abatement, motion,

proceeding, or action made or instituted by the accused.” R.C. 2945.72(E). Also

excluded from the speedy-trial calculation is “[t]he period of any continuance

granted on the accused’s own motion, and the period of any reasonable continuance

granted other than upon the accused’s own motion.” R.C. 2945.72(H). “As long as

the trial court’s disposition occurs within a reasonable time, a defendant’s motion

to suppress tolls the speedy trial clock from the time the defendant files the motion


                                         -6-
Case No. 13-20-08


until the trial court disposes of the motion.” State v. Curtis, 3d Dist. Marion No. 9-

02-11, 2002-Ohio-5409, ¶ 12, citing State v. Arrizola, 79 Ohio App.3d 72, 76 (3d

Dist.1992). Accordingly, the 270-day limit within which the state had to bring Zahn

to trial was extended pursuant to R.C. 2945.72(E) by reason of Zahn filing a motion

to suppress evidence. However, this court has held that filing a motion to suppress

does not extend the time for trial indefinitely. Arrizola at 76. Rather, the speedy-

trial time limit “is ‘merely extended by the time necessary in light of the reason for

delay.’” Arrizola at 75, quoting Committee Comment to H.B.511. See also State

v. Johnson, 3d Dist. Marion No. 9-10-47, 2011-Ohio-994, ¶ 22.

       {¶14} Zahn argues that the 186 days that the trial court took to decide her

motion to suppress was unreasonable and amounted to a violation of her statutory

right to a speedy trial. In support of her contention that the trial court took an

unreasonable amount of time to decide her motion to suppress, thereby violating her

statutory right to a speedy trial, Zahn relies principally on this court’s decision in

State v. Arrizola.

       {¶15} In Arrizola, the defendant was charged with two first-degree

misdemeanors—driving under the influence of alcohol and driving with an expired

license. Id. at 73-74. On September 13, 1990, Arrizola filed a motion to suppress

evidence. Id. at 74. On October 19, 1990, the trial court held a hearing on Arrizola’s

motion to suppress. Id. On November 2, 1990, the parties filed briefs with the trial


                                         -7-
Case No. 13-20-08


court relating to the motion to suppress. Id. On April 29, 1991, 228 days after

Arrizola’s motion to suppress was filed, the trial court issued its decision denying

Arrizola’s motion to suppress. Id. Arrizola filed a motion to dismiss the pending

charges alleging that the trial court violated his right to a speedy trial. Id. In

reversing the trial court’s judgment overruling Arrizola’s motion to dismiss, we held

that the trial court failed to render a decision on Arrizola’s motion to suppress

evidence in a reasonable time, thereby violating his right to a speedy trial. Id. at 76.

       {¶16} Zahn uses our decision in Arrizola to advance her position that the trial

court took an unreasonable amount of time to issue a decision on her motion to

suppress evidence. Specifically, Zahn argues that the trial court took a longer time

to decide her motion to suppress evidence than the trial court in Arrizola took to

issue a decision. Therefore, Zahn reasons, the trial court in her case took an

unreasonable amount of time to issue a decision on her motion to suppress and

violated her right to a speedy trial. For the reasons that follow, we disagree.

       {¶17} First, Arrizola did not create a bright line rule with respect to what

constitutes a reasonable amount of time to issue a decision on a motion. Rather, we

held that “[i]n determining the reasonableness of the time in which a trial court must

rule on a motion, careful examination of the particular circumstances of the case

must be made.” Arrizola, 79 Ohio App.3d at 76. Further, “[t]he complexity of the

facts and the difficulty of the legal issues to be resolved must be considered.” Id.


                                          -8-
Case No. 13-20-08


“A reviewing court must also be cognizant of the time constraints placed on a trial

judge’s schedule.” Id.

       {¶18} Accordingly, rather than simply comparing the number of days the

trial court took to reach its decision in both cases, as Zahn invites us to do, we must

carefully examine the particular circumstances of the case. Zahn filed her motion

to suppress on June 28, 2019, and a hearing was held on August 12, 2019. The trial

court filed its judgment entry denying Zahn’s motion to suppress on February 14,

2020, which was 231 days after Zahn’s motion to suppress was filed and 186 days

following the hearing on the motion to suppress.

       {¶19} Here, Zahn was charged with seven felony charges—four third-degree

felonies and three fourth-degree felonies—all alleging sexual conduct with a minor.

Further, if found guilty of the offenses charged in the indictment, Zahn faced a

possible maximum prison term of 24.5 years in prison and a mandatory sex offender

registration for 25 years to life. As the trial court stated, because of the stakes

involved for the parties, the trial court required additional time to consider Zahn’s

motion to suppress. (Doc. No. 39). In contrast, the defendant in Arrizola was

charged with first-degree misdemeanors.             We note that the Rules of

Superintendence for the Courts of Ohio and the statutory speedy trial provisions

both suggest that it is reasonable for more time to elapse between arrest and trial in

felony cases than in misdemeanor cases. See Sup.R. 39(B)(1) (“In common pleas


                                          -9-
Case No. 13-20-08


court, all criminal cases shall be tried within six months of the date of arraignment

on an indictment or information. In municipal and county court, all criminal cases

shall be tried within the time provided in Chapter 2945. of the Revised Code.”);

R.C. 2945.71 (providing that a person charged with a felony shall be brought to trial

within 270 days after arrest and a person charged with a misdemeanor should be

brought to trial within 30 to 90 days after arrest or service of summons depending

on the level of misdemeanor charged).

       {¶20} Further, at the hearing on the motion to suppress, the trial court heard

testimony from two witnesses offering competing versions of events. In addition,

State’s Exhibit 1, which consisted of a lengthy recorded audio interview of Zahn

and several telephone calls made between Zahn and Detective Sergeant Reinbolt,

was admitted into evidence. (See State’s Ex. 1). The audio recordings in State’s

Exhibit 1 were nearly two hours long, and one of the audio files, which totaled

approximately 80 minutes, was difficult to understand. (See Doc. No. 39). As the

trial court noted, the 80-minute audio file “was of very poor quality” and “needed

to be heard and reviewed more than once.” (Doc. No. 39). (See State’s Ex. 1).

       {¶21} In its judgment entry denying Zahn’s motion to dismiss the charges,

the trial court disclosed some details regarding its schedule during the time period

between the hearing on Zahn’s motion to suppress and its decision on Zahn’s motion

to suppress. (Doc. No. 39). The trial court noted that it is involved in a specialized,


                                         -10-
Case No. 13-20-08


multi-jurisdictional drug-recovery court which totaled 27 full days in the trial

court’s schedule, including a weekly full-day hearing. (Id.). Additionally, the trial

court presided over a two-day jury trial and was involved in seminars, conferences,

and trainings for 10 days. (Id.). Court holidays, illness of the judge, and vacation

time comprised another 28 days. (Id.). Further, the trial court was not open during

an additional 50 days, including weekends. (Id.).

       {¶22} In support of her contention that the trial court took an unreasonable

amount of time to decide her motion to suppress, Zahn referenced a motion to

suppress in another case that was filed in the trial court on August 13, 2019, the day

after the hearing on her motion to suppress. That motion was decided on September

3, 2019, only 21 days later. (Appellant’s Brief at 10-11). Although Zahn references

this case to further her contention that the trial court took an unreasonable amount

of time to issue a decision on her motion to suppress evidence, we note that this

example can also be used to demonstrate that the trial court typically issues

decisions on motions to suppress evidence in a timely manner, and the fact that the

trial court took considerably more time to decide Zahn’s motion to suppress

evidence highlights the complexity of the issues presented in her motion to suppress

evidence.

       {¶23} Accordingly, after carefully considering the particular circumstances

of the case, the complexity of the facts and difficulty of the legal issues to be


                                        -11-
Case No. 13-20-08


resolved, and the time constraints placed on the trial court’s schedule, we find that

the trial court decided Zahn’s motion to suppress evidence in a reasonable amount

of time. See Arrizola, 79 Ohio App.3d at 76; State v. Driver, 7th Dist. Mahoning

No. 03 MA 210, 2006-Ohio-494, ¶ 36 (holding that a 204-day delay between the

time Driver’s motion to suppress was heard and the trial court’s ruling on the motion

was reasonable). Thus, Zahn’s speedy-trial rights were not violated and the trial

court did not err by denying Zahn’s motion to discharge her case.

       {¶24} Accordingly, Zahn’s assignment of error is overruled.

       {¶25} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and SHAW, J., concur.

/jlr




                                        -12-